Citation Nr: 0314786	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  93-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis of the lumbar spine, presently evaluated as 60 
percent disabling.

2.  Entitlement to an increased disability rating for 
arthritis of the cervical spine, presently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased disability rating for 
arthritis of the thoracic spine, presently evaluated as 20 
percent disabling.

4.  Entitlement to an increased disability rating for 
arthritis of the right knee, presently evaluated as 30 
percent disabling.

5.  Entitlement to an increased disability rating for 
arthritis of the left knee, presently evaluated as 20 percent 
disabling.  

6.  Entitlement to an increased disability rating for 
arthritis of the right elbow, presently evaluated as 10 
percent disabling.

7.  Entitlement to an increased disability rating for 
peripheral neuropathy due to B-12 deficiency of the right 
upper extremity, presently evaluated as 30 percent disabling. 

8.   Entitlement to an increased disability rating for 
peripheral neuropathy due to B-12 deficiency of the left 
upper extremity, presently evaluated as 20 percent disabling.   

9.  Entitlement to an increased disability rating for 
peripheral neuropathy due to B-12 deficiency of the right 
lower extremity, presently evaluated as 10 percent disabling.

10.  Entitlement to an increased disability rating for 
peripheral neuropathy due to B-12 deficiency of the right 
lower extremity, presently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to May 1945 
and from March 1947 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The Board notes that the most recent Supplemental Statement 
of the Case issued by the RO that addresses the issues on 
appeal was issued in July 2002.  Subsequent to that 
Supplemental Statement of the Case, additional VA medical 
evidence indicating treatment for his service-connected 
disabilities has been added to the veteran's claims folder.  
In particular, the veteran was hospitalized in September 2002 
with complaints of an inability to take care of himself, poor 
balance, and an inability to place weight on his lower legs.  
During this hospitalization, the veteran received a general 
medical and neurological examination.  Paraparesis was 
diagnosed.  The veteran also received inpatient treatment for 
his service-connected back conditions and was to undergo 
kinesiotheraphy to improve his ability to walk.  

Applicable VA regulations state that any pertinent evidence 
submitted by the appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (2002).  A review of the 
claims folder does not indicate that any such waiver has been 
received.  

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to the most 
recent Statement of the Case.  The RO has not received a 
written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

In determining that further remand of this case is required, 
the Board notes that the United States Court of Appeals for 
the Federal Circuit recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As the Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO, the RO must review evidence 
received since the issuance of the most recent Supplemental 
Statement of the Case and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  Of 
course, the review by the RO may indicate a need for further 
development. 

The Board also notes that the September 2002 inpatient 
treatment records show that the veteran underwent recent 
"workup" at the Providence Hospital in Alabama.  As these 
records have not been obtained and are potentially probative, 
an effort must be made to associate them with the claims 
folder.  

In addition to the foregoing, there has been a change in the 
pertinent rating criteria during the course of this appeal.  
The criteria for evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293 were amended effective September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Those rating criteria are substantially different from the 
previous criteria.  Under the revised version of Diagnostic 
Code 5293, intervertebral disc syndrome (preoperatively or 
postoperatively) is to evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities are 
to be rated using evaluations criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is to be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant.  VAOPGCPREC 3-
00 (April 10, 2000).  Accordingly, a remand is necessary to 
furnish the veteran with the amended rating criteria and for 
RO consideration of this amended criteria.  

For the reasons set forth above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for service-
connected arthritis conditions and 
service-connected peripheral neuropathy 
since July 2002.  In particular, the RO 
should obtain treatment records from 
Providence Hospital in Alabama.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
pertinent implementing regulations, and 
the holding in Quartuccio v. Principi, 16 
Vet App 183 (2002), is completed.  In 
particular, the RO must notify the veteran 
of the amended rating criteria contained 
in Diagnostic Code 5293.  

3.  Thereafter, the RO should readjudicate 
this claim with consideration of the 
entire evidentiary record to include 
information associated with the claims 
file since the issuance of the July 2002 
supplemental statement of the case.  The 
RO should also consider the amended rating 
criteria contained in Diagnostic Code 
5293.  If the benefits sought on appeal 
remain denied, either in whole or in part, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



